                                                                        Page 1 of 2

                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF FLORIDA
                         PENSACOLA DIVISION

MARK A. THOMPSON,

      Plaintiffs,

v.                                              CASE NO. 3:18cv416-MCR-CJK

ESCAMBIA COUNTY COURTHOUSE;
DUNCAN SCOTT; DARLENE F. DICKEY;
STATE ATTORNEY OFFICE; DEBRA
WALLACE; DEPUTY ALBERT KALBER;
and OPAL DARLENE BLACKMON,

     Defendants.
______________________________________/

                                    ORDER

      This cause comes on for consideration upon the magistrate judge’s Report and

Recommendation dated January 28, 2019. ECF No. 11. Plaintiff has been furnished

a copy of the Report and Recommendation and afforded an opportunity to file

objections pursuant to Title 28, United States Code, Section 636(b)(1). I have made

a de novo determination of any timely filed objections.

      Having considered the Report and Recommendation, and any objections

thereto timely filed, I have determined the Report and Recommendation should be

adopted.
                                                                    Page 2 of 2

      Accordingly, it is now ORDERED as follows:

      1.     The magistrate judge’s Report and Recommendation is adopted and

incorporated by reference in this Order.

      2.     This case is DISMISSED WITHOUT PREJUDICE for plaintiff’s failure

to prosecute and/or failure to comply with an order of the court.

      3.     The Clerk shall close the file.

      DONE AND ORDERED this 4th day of March 2019.



                                           s/   M. Casey Rodgers
                                       M. CASEY RODGERS
                                       UNITED STATES DISTRICT JUDGE




Case No. 3:18cv416-MCR-CJK
